Title: Extracts of John Baynes’s Journal, 23 September 1783–17 October 1783
From: Baynes, John
To: 


          
            [September 23–October 17, 1783]
          
          Tuesday, September 23. Walked to Passy to see Dr. Franklin, but took care to make the servant announce me regularly. Found him with some American gentlemen and ladies, who were conversing upon American commerce, in which the ladies joined. On their departure I was much pleased to see the old man attend them down stairs and hand the ladies to their carriage. On his return I expressed my pleasure in hearing the Americans, and even the ladies, converse entirely upon commerce. He said that it was so throughout the country: not an idle man, and consequently not a poor man, was to be found.
          In speaking of American politics, I mentioned Dr. Jebb’s

sentiments on the famous vote of the House of Commons which put an end to the American war; that he disapproved of the terms of the resolution, which was, on the face of it, founded on our being the better able to combat France, and which therefore could not be very agreeable to America. “Certainly not,” said he; “I trust we shall never forget our obligations to France, or prove ungrateful.” “You are at so great a distance,” said I, “from the European powers, that there does not seem much probability of your quarrelling with any of them unless on account of Canada or the West Indies.” He said that he hoped they would keep themselves out of European politics as much as possible, and that they should make a point of adhering to their treaties.
          In the course of this conversation, I mentioned the shameful neglect of treaties which so much prevailed at present; the great injustice of several of our own wars, and the triviality of the avowed cause of others. I likewise mentioned Dr. Price’s plan for a general peace in Europe. He observed that nothing could be more disgraceful than the scandalous inattention to treaties, which appeared in almost every manifesto; and that he thought the world would grow wiser, and wars become less frequent. But he observed that the plans which he had seen for this purpose were in general impracticable in this respect, viz. that they supposed a general agreement among the sovereigns of Europe to send delegates to a particular place. Now though perhaps two or three of them might be willing to come into this measure, it is improbable and next to impossible that all, or even a majority of them, would do it. “But,” said he, “if they would have patience, I think they might accomplish it, some way in this manner:— Two or three sovereigns might agree upon an alliance against all aggressors, and agree to refer all disputes between each other to some third person or set of men, or power. Other nations, seeing the advantage of this, would gradually accede; and, perhaps, in 150 or 200 years, all Europe would be included. I will, however,” continued he, “mention one plan to you, which came to me in rather an extraordinary manner, and which seems to

me to contain some very sensible remarks. In the course of last year, a man very shabbily dressed—all his dress together was not worth 5s.—came and desired to see me. He was admitted, and, on asking his business, he told me that he had walked from one of the remotest provinces in France, for the purpose of seeing me and showing me a plan which he had formed for a universal and perpetual peace. I took his plan and read it, and found it to contain much good sense. I desired him to print it. He said he had no money: so I printed it for him. He took as many copies as he wished for, and gave several away; but no notice whatever was taken of it.” He then went into a closet and brought a copy of this plan, which he gave me. I took the liberty to remind him of his list of books, which he promised not to forget, saying the Abbé was now with Lord Shelburne in Holland.
          N.B.—He this day expressed his opinion that in England the executive power might be maintained without all the expense which at present seems to be esteemed so necessary for its establishment.
         
          
          Thursday, Oct. 2. Walked with M. Hernon to Passy. Called upon Dr. Franklin, who showed me an Irish newspaper he had just received, containing the noble and spirited resolutions of the delegates of the Ulster volunteers at Dungannon, in which they appointed a grand national convention at Dublin. He expressed his sentiments very strongly that they would carry their point;

and that, if parliament would not execute their plan of reform, they would drop the parliament and execute it of themselves. On my asking his opinion of our hopes of success in England, he said he feared we were too corrupt a nation to carry the point. “I have not patience,” said he, “to read even your newspapers; they are full of nothing but robberies, murders, and executions: and when a nation once comes to that, nothing short of absolute government can keep it in order.”
          In speaking of the Irish volunteers I took the liberty of mentioning (what seemed to me an omission in the constitution of America) the want of any sufficient armed force. He said they had a militia who met and exercised five or six days in a year. I objected the smallness of the time, and their serving by substitutes, and in support of personal service mentioned Andrew Fletcher’s opinion.
          He seemed to think the objections of no great weight, “for,” said he, “America is not, like any European power, surrounded by others, every one of which keeps an immense standing army; therefore she is not liable to attacks from her neighbours—at least, if attacked she is on an equal footing with the aggressor; and if attacked by any distant power, she will always have time to form an army. Could she possibly be in a worse situation than at the beginning of this war, and could we have had better success?”
          Insensibly we began to converse on standing armies, and he seeming to express an opinion that this system might some time or other be abolished, I took the liberty to ask him in what manner he thought it could be abolished; that at present a compact among the powers of Europe seemed the only way, for one or two powers singly and without the rest would never do it; and that even a compact did not seem likely ever to take place,

because a standing army seemed necessary to support an absolute government, of which there were many in Europe. “That is very true,” said he; “I admit that if one power singly were to reduce their standing army, it would be instantly overrun by other nations; but yet I think that there is one effect of a standing army, which must in time be felt in such a manner as to bring about the total abolition of the system.” On my asking what the effect was to which he alluded, he said he thought they diminished not only the population, but even the breed and the size of the human species. “For,” said he, “the army in this and every other country is in fact the flower of the nation—all the most vigorous, stout, and well-made men in a kingdom are to be found in the army. These men in general never marry.”
          I mentioned to him that in England, our military establishment not being so large, we did not as yet feel these effects, but that the multiplication of the species was dreadfully retarded by other causes, viz.:—1. Our habits of luxury, which make us fancy that a young man is ruined if he marry early, nobody ever thinking of retrenching their expenses; and 2. Our absurd laws, e. g. the Marriage Act and the law of descents, which gives all to the eldest son, whereby younger sons are generally excluded.
          “Yes,” said he, “I have observed that myself in England. I remember dining at a nobleman’s house where they were speaking of a distant relation of his who was prevented from marrying a lady, whom he loved, by the smallness of their fortunes: everybody was lamenting their hard situation, when I took the liberty to ask the amount of their fortunes. ‘Why,’ said a gentleman near me, ‘all they can raise between them will scarce be 40,000l.’ I was astonished: however, on recollecting myself, I suggested that 40,000l. was a pretty handsome fortune; that it would, by being vested in the Three per Cents., bring in 1200l. a year. ‘And pray, Sir, consider, what is 1200l. a year? There is my lord’s carriage and my lady’s carriage, &c. &c.’ So he ran up 1200l. in a moment. I did not attempt to confute him; but only added, that notwithstanding all he had said, if he would give me the 40,000l., I would endow 400 American girls with it, every one of whom should be esteemed a fortune in her own

country. As to the custom of giving the eldest son more than the others, we have not actually been able to get entirely rid of it in America. The eldest son in Massachusetts has, without either rhyme or reason, a share more than any of the rest. I remember before I was a member of the Assembly, when I was clerk to it, the question was fully agitated. Some were for having the eldest son to have the extraordinary share; others were for giving it to the youngest son, which seemed indeed the most reasonable, as he was the most likely to want his education, which the others might probably have already had from their father. After three days’ debate, it was left as it stood before, viz. that the eldest son should have a share more.
          I observed that this was the Jewish law of descent. He asked if it was to be found among Moses’ laws? I answered that it was. Upon which he said, it was remarkable that he had not seen or heard of it before; “but,” said he, “the mention of Moses’ laws reminds me of one which always struck me as very extraordinary; and I do not remember an instance where it appears to have been carried into execution—I mean the law prohibiting the alienation of land for a longer time than from Jubilee to Jubilee, i. e., for 50 years. This must evidently have been intended to prevent accumulation of landed property, but it seems very difficult to execute; indeed, in one respect, it is perhaps impolitic, for it must necessarily follow that the land will be run out at the end of the term.”
          “That,” said I, “will always be the case even at the end of a fourteen or seven years’ lease, and it seems a difficult thing to determine how long a lease in prudence and justice ought to be;

these long leases throw too much into the power of the tenant, and in leases from year to year the tenant is too dependent.” “That very thing,” replied he, “convinces me that no man should cultivate any land but his own. I rather am of opinion that land at present is of too high a value throughout these parts of the world. I was reading the other day some accounts of China, sent over by two young Chinese, who were educated here at the expense of government, and sent into their own country again. They were desired to send over minute accounts of every thing relative to that country, and several volumes have been published already. In the last of these I find that they allow a very high interest on money, (about 30 per cent.,) and it struck me that it was a politic measure, for the consequence would be that no person would be desirous of having a large quantity of land, which therefore must be the more equally divided. All laws for keeping the landed property exactly equal are impracticable on account of the fluctuating state of population; and where at the first the property is equal, if alienation be allowed it will very soon be unequal again. Antigua was at first divided into lots of

ten acres; it is not an ancient colony. I remember hearing one who was a very old man when I was a very young one, observe that he recollected there being a great number of ten-acre men in the island, and yet that when he spoke there was hardly a ten-acre man to be met with. At this time I do not believe there is one remaining.” I mentioned to him my intention of leaving Paris in ten days: he said he expected his Abbé in less than that time. …
          
          
          Sunday, October 12. Walked to Passy to call on Dr. Franklin. Found him with two French gentlemen, conversing on the subject of the ballon. Dr. Franklin said he had subscribed to another ballon, and that one of the conditions of the subscription was that a man should be sent up along with it. The gentlemen did not stay long. After they were gone our conversation turned chiefly on the state of the arts here and in other countries, particularly printing and engraving. He admitted that we had one or two artists superior to any French engravers, but he seemed to think the art in much higher perfection here than in England. He showed some engravings (coloured in the engraving) of birds, &c., for Buffon’s Natural History, which were wonderfully finely executed. I cannot, however, think that they can execute a large print so finely as we do in England. I have never seen a large print engraved here which had not a sort of coarseness not to be found in Bartolozzi. Their small designs, vignettes, &c., are beautiful, both in design and execution.
          He showed me, among other specimens of printing, the Spanish Don Quixote, in 5 vols. 4to., which for elegance of

typography and engraving equals anything I ever saw except the translation of Sallust by Don Gabriel, the second son of the King of Spain.
          
          
          I mentioned to him Howard’s book on Prisons, as one of our best printed books. He said he had never seen it; I promised to send it to him.
          In the course of conversation he again expressed his doubts of our success in accomplishing a parliamentary reform, and repeated his opinion that we had been too tender of places and pensions: he said that these were in general, either directly or indirectly, the objects of coming into Parliament. This he confirmed by an instance taken from America, where he said that he had sat in the Assembly 12 years and had never solicited a single vote; that this was not peculiar to him—hundreds had done the same; that the office of an Assembly-man was looked upon as an office of trouble, and that you perpetually saw the papers filled with advertisements requesting to decline the honour. And to show that the salary is the thing which makes the office desirable, the Sheriff’s place is always sought for by a number of candidates. Anciently when the office of sheriff was instituted in America, the fees were fixed at rather too small a rate to make a sufficient salary, there being then very few writs: the fees were therefore increased; but since that time the number of lawsuits having increased, the salary is increased so much as to make the office an object of desire. He seemed to express a fear that the spirit of the Pennsylvania constitution was not in this instance perfectly kept up; however, he said if he ever went into

America, he would endeavour to diminish the sheriff’s salary. He therefore strongly recommended us to persist in the present economical reform, as that would at all events save us from ruin, by taking away the object at which most men at present aim who seek a seat in Parliament.
          I asked if the Abbé was yet arrived. “Upon my word,” said he, “I had actually forgot your list. The Abbé is arrived, and he was one of the gentlemen who were with me when you came in. But I will write him a note to request he will send you the list of books you wish to have.” I promised to send him word when I intended to set off, as he wished to send a letter or two by me to England.
          Wednesday, Oct. 15. Not being able to get a place for Rouen sooner, engaged one for Friday night. Dr. Franklin having expressed a wish to read Mason’s English Garden, I sent it to him to-day, with a letter of thanks for his politeness. He returned a most obliging answer.
          Thursday, Oct. 16. Called on M. l’Abbé Morellet, at Dr. Franklin’s instance, to get my list, but he was in the country.
          Oct. 17. Called again, but he was still in the country; therefore I was at last disappointed of my list.
         
          
        